Exhibit 10.1
MYLAN INC.
7.875% Senior Notes due 2020
Purchase Agreement
July 30, 2010
Goldman, Sachs & Co.
200 West Street,
New York, New York 10282-2198
Ladies and Gentlemen:
          Mylan Inc., a Pennsylvania corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to Goldman,
Sachs & Co. (the “Purchaser”) an aggregate of $300,000,000 principal amount of
its 7.875% Senior Notes due 2020 (the “Securities”). The Securities will be
issued pursuant to that certain indenture, dated as of May 19, 2010 (the
“Indenture”), that was entered into among the Company, the Guarantors (as
defined below) and The Bank of New York Mellon, as trustee (the “Trustee”). The
Company’s obligations under the Securities will be irrevocably and
unconditionally guaranteed (the “Guarantees”) as to the payment of principal,
premium and interest on a senior basis, jointly and severally, initially by each
of the subsidiary guarantors listed on the signature pages of this Agreement
(each a “Guarantor” and, collectively, the “Guarantors”). This Agreement, the
Securities, the Guarantees and the Indenture are collectively referred to herein
as the “Transaction Documents.”

1.   The Company and each Guarantor represent and warrant to, and agree with,
you that:

     (a) A preliminary offering circular, dated July 29, 2010 (the “Preliminary
Offering Circular”) and an offering circular, dated July 30, 2010 (the “Offering
Circular”), have been prepared in connection with the offering of the
Securities. The Preliminary Offering Circular, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to the “Pricing Circular.” Any reference to the Preliminary
Offering Circular, the Pricing Circular or the Offering Circular shall be deemed
to refer to and include the Company’s most recent Annual Report on Form 10-K and
all subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”)
on or prior to the date of such circular and any reference to the Preliminary
Offering Circular or the Offering Circular, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Circular or the
Offering Circular, as the case may be, and prior to such specified date and
(ii) any Additional Issuer Information (as defined in Section 5(f)) furnished by
the Company prior to the completion of the distribution of the Securities; and
all

 



--------------------------------------------------------------------------------



 



documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports”. The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule I(a) hereof. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by you expressly for use therein;
     (b) For the purposes of this Agreement, the “Applicable Time” is 12:00 pm
(Eastern time) on the date of this Agreement; the Pricing Circular as
supplemented by the information set forth in Schedule II hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)) listed on
Schedule I(b) hereto does not conflict with the information contained in the
Pricing Circular or the Offering Circular and each such Company Supplemental
Disclosure Document, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by you expressly for use
therein;
     (c) Deloitte & Touche LLP, the accountants who certified the financial
statements and supporting schedules included or incorporated by reference in the
Offering Circular and the Pricing Circular are independent public accountants
with respect to the Company and its subsidiaries within the meaning of the
United States Securities Act of 1933, as amended (the “Securities Act”) and the
rules and regulations thereunder;
     (d) The financial statements of the Company included in the Pricing
Circular and the Offering Circular, together with the related schedules and
notes, present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the results of operations, stockholders’
equity and cash flows of the Company and its consolidated subsidiaries for the
periods specified; said financial statements have been prepared in conformity
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods involved. The supporting schedules, if any,
included in the Pricing Circular and the Offering Circular present fairly in
accordance with GAAP the information required to be stated therein. The selected
financial data and the summary financial information of the Company included in
the Pricing Circular and the Offering Circular present fairly the information
shown therein and have been compiled on a basis consistent

2



--------------------------------------------------------------------------------



 



with that of the audited financial statements of the Company incorporated by
reference in the Pricing Circular and the Offering Circular;
     (e) Since the respective dates as of which information is given in the
Pricing Circular and the Offering Circular, except as otherwise stated therein,
(i) there has not been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries, or any material adverse change in the
condition, financial or otherwise, results of operations, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), and (ii) there have been no transactions entered
into by the Company or any of its subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
subsidiaries considered as one enterprise;
     (f) The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the Commonwealth of Pennsylvania
and has corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Pricing Circular and the
Offering Circular and to enter into and perform its obligations under this
Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect;
     (g) Each Designated Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation, limited partnership or limited
liability company in good standing under the laws of the jurisdiction of its
formation, has corporate or other power and authority to own, lease and operate
its properties and to conduct its business as described in the Pricing Circular
and the Offering Circular and is duly qualified as a foreign corporation or
limited liability company to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; except as otherwise disclosed
in the Pricing Circular and the Offering Circular, all of the issued and
outstanding capital stock of each Designated Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the
outstanding shares of capital stock of the Designated Subsidiaries was issued in
violation of any preemptive or similar rights of any securityholder of such
Designated Subsidiary. “Designated Subsidiary” means (a) each Guarantor and
(b) each other direct or indirect subsidiary of the Company that holds at least
5% of the consolidated total assets of the Company or accounts for at least 5%
of the consolidated total revenues of the Company;
     (h) The authorized, issued and outstanding capital stock of the Company is
as set forth in the Pricing Circular and the Offering Circular. The shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; and none of the
outstanding shares of capital stock of the Company was issued in violation of
the preemptive or other similar rights of any securityholder of the Company;
     (i) This Agreement has been duly authorized, executed and delivered by the
Company and each of the Guarantors;

3



--------------------------------------------------------------------------------



 



     (j) The Indenture has been duly authorized, executed and delivered by the
Company and each of the Guarantors and constitutes a valid and binding agreement
of the Company and each of the Guarantors, enforceable against the Company and
each of the Guarantors in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law);
     (k) The Securities have been duly authorized and, when the notes
representing the Securities are executed and authenticated in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers) reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture;
     (l) The Guarantees have been duly authorized and, when executed in the
manner provided for in the Indenture as provided in this Agreement, will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency (including, without limitation, all
laws relating to fraudulent transfers) reorganization, moratorium or similar
laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law), and will
be in the form contemplated by, and entitled to the benefits of, the Indenture;
     (m) The Securities and the Guarantees will conform in all material respects
to the respective statements relating thereto contained in the Pricing Circular
and the Offering Circular and will be in substantially the respective forms last
delivered to you prior to the date of this Agreement; the Indenture conforms in
all material respects to the statements relating thereto contained in the
Pricing Circular and the Offering Circular;
     (n) Neither the Company nor any of its subsidiaries is (a) in violation of
its charter or by-laws or (b) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any of its subsidiaries is subject
(collectively, “Agreements and Instruments”) except in the case of this clause
(b) for defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
     (o) The execution, delivery and performance of this Agreement, the
Indenture and the Securities and any other agreement or instrument entered into
or issued or to be entered into or issued by the Company or the Guarantors in
connection with the transactions contemplated hereby or thereby or in the
Pricing Circular and the Offering Circular and the consummation of the
transactions contemplated herein and in the Pricing Circular and the Offering
Circular (including the issuance and

4



--------------------------------------------------------------------------------



 



sale of the Securities and the use of the proceeds from the sale of the
Securities as described in the Pricing Circular and the Offering Circular under
the caption “Use of Proceeds”) and compliance by the Company and the Guarantors
with their obligations hereunder have been duly authorized by all necessary
corporate or other action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, the Agreements
and Instruments except for such conflicts, breaches or defaults or Repayment
Events or liens, charges or encumbrances that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, nor
will such action result in any violation of (x) the provisions of the charter or
by-laws of the Company or any of its subsidiaries or (y) any applicable law,
statute, rule, regulation, judgment, order, writ or decree of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over the Company or any of its subsidiaries or any of their assets, properties
or operations, except in the case of clause (y) above, any such violations that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. As used herein, a “Repayment Event” means any event
or condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries;
     (p) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or any subsidiary’s principal suppliers, manufacturers,
customers or contractors, except such disputes or disturbances that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
     (q) Except as described in the Pricing Circular and the Offering Circular
and except such matters as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment. Except as
described in the Pricing Circular and the Offering Circular, there is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened or contemplated, against or affecting the
Company or any of its subsidiaries that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, or which might
materially and adversely affect the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder. The aggregate of all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their respective property or assets is the subject which are not
described in the Pricing Circular and the Offering Circular, including ordinary
routine litigation incidental to the business, could not reasonably be expected
to result in a Material Adverse Effect;
     (r) All United States federal income tax returns of the Company and its
subsidiaries required by law to be filed have been filed or extensions thereof
have been duly requested and all taxes shown by such returns or otherwise
assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided or where the failure to pay would not, individually
or in the aggregate,

5



--------------------------------------------------------------------------------



 



reasonably be expected to result in a Material Adverse Effect. The Company and
its subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law except
insofar as the failure to file such returns would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and
have paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided or where the failure to pay would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect;
     (s) The Company and its subsidiaries maintain a system of internal control
over financial reporting (as such term is defined in Rule 13a—15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act, designed
by, or under the supervision of, the Company’s principal executive officer and
principal financial officer, or persons performing similar functions, sufficient
to provide reasonable assurances that (A) transactions are executed in
accordance with management’s general or specific authorization, (B) transactions
are recorded as necessary to permit preparation of financial statements for
external purposes in conformity with GAAP and to maintain accountability for
assets, (C) access to assets is permitted only in accordance with management’s
general or specific authorization and (D) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Company’s internal control
over financial reporting is effective and the Company is not aware of any
material weaknesses in its internal control over financial reporting. Since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Circular, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting;
     (t) The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;
     (u) The Company and its subsidiaries carry or are entitled to the benefits
of insurance, with financially sound and reputable insurers, in such amounts and
covering such risks as is generally maintained by companies of established
repute engaged in the same or similar business, and all such insurance is in
full force and effect;
     (v) The Company is, and immediately after the Time of Delivery will be,
Solvent. As used herein, the term “Solvent” means, with respect to the Company
on a particular date, that on such date (A) the fair market value of the assets
of the Company is greater than the total amount of liabilities (including
contingent liabilities) of the Company, (B) the present fair salable value of
the assets of the Company is greater than the amount that will be required to
pay the probable liabilities of the Company on its debts as they become absolute
and matured, (C) the Company is able to realize upon

6



--------------------------------------------------------------------------------



 



its assets and pay its debts and other liabilities, including contingent
obligations, as they mature, and (D) the Company does not have unreasonably
small capital;
     (w) Neither the Company nor any affiliate of the Company has taken, nor
will the Company or any affiliate take, directly or indirectly, any action which
is designed to or which has constituted or which would be expected to cause or
result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities;
     (x) Except as described in the Pricing Disclosure Package and the Offering
Circular, the Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by them, and neither the Company nor any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy would, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
     (y) Except as disclosed in the Pricing Circular and the Offering Circular
and other than registration or qualification under state securities or blue sky
laws in connection with the offer and sale of the Securities, no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by this Agreement or for the
due execution, delivery or performance of the Indenture by the Company and the
Guarantors, except such as have been already obtained;
     (z) Except as described in the Pricing Circular and the Offering Circular,
the Company and its subsidiaries possess such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies necessary to conduct the business now operated by them, except where the
failure to so possess would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; the Company and its
subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; and neither the Company nor any of its subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect;
     (aa) The Company and its subsidiaries have good and marketable title to all
real property owned by the Company and its subsidiaries and good and marketable
title to all other properties

7



--------------------------------------------------------------------------------



 



owned by them, in each case, free and clear of all mortgages, pledges, liens,
security interests, claims, restrictions or encumbrances of any kind except such
as (a) are described in the Pricing Circular and the Offering Circular or (b) do
not, individually or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of its subsidiaries; and all of the leases and
subleases under which the Company or any of its subsidiaries holds properties
described in the Pricing Circular and the Offering Circular, are in full force
and effect, except where the failure of such lease or sublease to be in full
force and effect would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
of its subsidiaries has any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any of its
subsidiaries under any of the leases or subleases mentioned above, or affecting
or questioning the rights of the Company or any subsidiary thereof to the
continued possession of the leased or subleased premises under any such lease or
sublease;
     (bb) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, no supplier of merchandise to
the Company or any of its subsidiaries has ceased shipments of merchandise to
the Company;
     (cc) Except as described in the Pricing Circular and the Offering Circular
and except such matters as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or, to the Company’s knowledge, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and
(D) there are no events or circumstances that would reasonably be expected to
form the basis of an order for clean-up or remediation, or any action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or Environmental Laws;
     (dd) The Company is not required, and upon the issuance and sale of the
Securities as herein contemplated and the application of the net proceeds
therefrom as described in the Pricing Circular and the Offering Circular will
not be required, to register as an “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);
     (ee) Neither the Company nor any of its affiliates, as such term is defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”) (each,
an “Affiliate”), has, directly or indirectly, solicited any offer to buy, sold
or offered to sell or otherwise negotiated in respect of, nor will, directly

8



--------------------------------------------------------------------------------



 



or indirectly, solicit any offer to buy, sell or offer to sell or otherwise
negotiate in respect of, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities or the Guarantees in a manner that would require the Securities or
the Guarantees to be registered under the Securities Act;
     (ff) The Securities are eligible for resale pursuant to Rule 144A and will
not be, at the Time of Delivery, of the same class (within the meaning of
Rule 144A of the Securities Act) as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated interdealer quotation system;
     (gg) None of the Company, its Affiliates or any person acting on its or any
of their behalf (other than you, as to whom the Company makes no representation)
has engaged or will engage, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act, or, with respect to Securities sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Securities Act), by means of any directed selling efforts within the meaning of
Rule 902 under the Securities Act and the Company, any Affiliate of the Company
and any person acting on its or any of their behalf (other than you, as to whom
the Company makes no representation) has complied with and will implement the
“offering restrictions” within the meaning of such Rule 902;
     (hh) Subject to compliance by (i) you with the representations and
warranties set forth in Section 3 and (ii) the “Purchasers” under and as defined
in that certain purchase agreement, dated as of May 12, 2010, among the Company,
the Guarantors and you, as representative of the several “Purchasers” named
therein (the “May Purchase Agreement”), with the representations, warranties and
covenants set forth in Section 3 of the May Purchase Agreement, it is not
necessary in connection with the offer, sale and delivery of the Securities to
you and to each subsequent purchaser in the manner contemplated by this
Agreement, the Pricing Circular and the Offering Circular to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended;
     (ii) The statements set forth in the Pricing Circular and Offering Circular
under the caption “Description of Notes”, insofar as they purport to constitute
a summary of the terms of the Securities, are accurate, complete and fair in all
material respects;
     (jj) The Company is subject to Section 13 or 15(d) of the Exchange Act;
     (kk) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (a) none of the Company, any of
its subsidiaries or, to the knowledge of the Company, any director, officer,
agent, employee or affiliate is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”); and (b) the Company and, to the knowledge of the
Company, its affiliates have conducted their businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith; and
     (ll) None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or affiliate is currently
subject to any U.S. sanctions administered by

9



--------------------------------------------------------------------------------



 



the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; and the Company will not directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any of its subsidiaries, joint
venture partners or other person, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

2.   Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to you, and you agree to purchase from the Company, at a purchase
price of 104.600% of the principal amount thereof, $300,000,000 principal amount
of the 2020 Notes.

3.   Upon the authorization by you of the release of the Securities, you propose
to offer the Securities for sale upon the terms and conditions set forth in this
Agreement and the Offering Circular and you hereby represent and warrant to, and
agree with the Company and each Guarantor that:

  (a)   You will offer and sell the Securities only to: (i) persons who you
reasonably believe are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Securities Act in transactions meeting the
requirements of Rule 144A or (ii) upon the terms and conditions set forth in
Annex I to this Agreement;     (b)   You are an Institutional Accredited
Investor within the meaning of Rule 501(a) under the Securities Act; and     (c)
  You will not offer or sell the Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

  4. (a)  The Securities to be purchased by you hereunder will be represented by
one or more definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Securities to
you, for your account, against payment by or on behalf of you of the purchase
price therefor by wire transfer in Federal (same day) funds, by causing DTC to
credit the Securities to your account at DTC. The Company will cause the
certificates representing the Securities to be made available to you for
checking at least twenty-four hours prior to the Time of Delivery (as defined
below) at the office of Latham & Watkins LLP, 885 Third Avenue, New York, NY
10022-4834 (the “Closing Location”). The time and date of such delivery and
payment shall be 9:30 a.m., New York City time, on August 13, 2010 or such other
time and date as you and the Company may agree upon in writing. Such time and
date are herein called the “Time of Delivery”.     (b)   The documents to be
delivered at the Time of Delivery by or on behalf of the parties hereto pursuant
to Section 8 hereof, including the cross-receipt for the Securities and any
additional documents requested by you pursuant to Section 8(g) hereof, will be
delivered at such time and date at the Closing Location, and the Securities will
be delivered at DTC or its designated custodian, all at the Time of Delivery. A
meeting will be held at the Closing Location at 5:00 p.m., New York City time,
on the New York Business Day next preceding the Time of Delivery, at which
meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto. For the

10



--------------------------------------------------------------------------------



 



      purposes of this Section 4, “New York Business Day” shall mean each
Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.

5.   The Company and each Guarantor agree, jointly and severally, with you:

  (a)   To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;     (b)   Promptly from time to time to take such action as you may
reasonably request to qualify the Securities for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or to subject itself to taxation as a
foreign corporation in such jurisdiction if it is not otherwise so subject;    
(c)   To furnish you with written and electronic copies thereof in such
quantities as you may from time to time reasonably request, and if, at any time
prior to the expiration of nine months after the date of the Offering Circular,
any event shall have occurred as a result of which the Offering Circular as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Offering Circular is delivered, not misleading, or, if for any other reason it
shall be necessary or desirable during such same period to amend or supplement
the Offering Circular, to notify you and upon your request to prepare and
furnish without charge to you and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance;     (d)   During
the period beginning from the date hereof and continuing until the date 90 days
after the Time of Delivery, not to offer, sell, contract to sell or otherwise
dispose of, except as provided hereunder any securities of the Company that are
substantially similar to the Securities without your prior written consent;    
(e)   Not to be or become, at any time prior to the expiration of two years
after the Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;  
  (f)   At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the
Securities Act;

11



--------------------------------------------------------------------------------



 



  (g)   Until the offering of the Securities is complete, the Company will file
all documents required to be filed with the Commission pursuant to the Exchange
Act within the time periods required by the Exchange Act;     (h)   During the
one year period after the Time of Delivery, the Company will not, and will not
permit any of its “affiliates” (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities which constitute “restricted securities” under
Rule 144 that have been reacquired by any of them; and     (i)   To use the net
proceeds received by it from the sale of the Securities pursuant to this
Agreement in the manner specified in the Pricing Circular under the caption “Use
of Proceeds.”

6.    

  (a)   The Company and each Guarantor represent and agree that, without your
prior consent, it has not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”);     (b)   You represent and agree that, without the prior
consent of the Company, other than one or more term sheets relating to the
Securities containing customary information and conveyed to purchasers of
securities, you have not made and will not make any offer relating to the
Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute a
“free writing prospectus,” as defined in Rule 405 under the Securities Act (any
such offer (other than any such term sheets), is hereinafter referred to as a
“Purchaser Supplemental Disclosure Document”); and     (c)   Any Company
Supplemental Disclosure Document or Purchaser Supplemental Disclosure Document,
the use of which has been consented to by the Company and you, is listed on
Schedule I(b) hereto.

7.   The Company and each Guarantor, jointly and severally, covenant and agree
with you that the Company will pay or cause to be paid the following: (i) the
fees, disbursements and expenses of the Company’s and the Guarantors’ counsel
and accountants in connection with the issue of the Securities and all other
expenses in connection with the preparation, printing, reproduction and filing
of the Preliminary Offering Circular and the Offering Circular and any
amendments and supplements thereto and the mailing and delivering of copies
thereof to you and the dealers; (ii) the cost of printing or producing, this
Agreement, the Indenture, the Blue Sky Memorandum, closing documents (including
any compilations thereof) and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all expenses in
connection with the qualification of the Securities for offering and sale under
state securities laws as provided in Section 5(b) hereof, including the
reasonable fees and disbursements of counsel for you in connection with such
qualification and in connection with the Blue Sky and legal investment surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent

12



--------------------------------------------------------------------------------



 



    of the Trustee and the fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities; and (vii) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Sections 9 and 11 hereof, you will
pay all of your own costs and expenses, including the fees of your counsel,
transfer taxes on resale of any of the Securities by you, and any advertising
expenses connected with any offers you may make.

8.   Your obligations hereunder shall be subject, in your discretion, to the
condition that all representations and warranties and other statements of the
Company and each Guarantor herein are, at and as of the Time of Delivery, true
and correct, the condition that the Company and each Guarantor shall have
performed all of its obligations hereunder theretofore to be performed, and the
following additional conditions:

  (a)   Latham & Watkins LLP, counsel for you, shall have furnished to you its
opinion and negative assurance letter, in each case dated the Time of Delivery,
in form and substance acceptable to you, and such counsel shall have received
such papers and information as they may reasonably request to enable them to
pass upon such matters;     (b)   (i) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Company and the Guarantors, shall have furnished to you their
written opinions and negative assurance letter, dated the Time of Delivery,
satisfactory to you and substantially in the form set forth in Exhibit A hereto;
and (ii) Kristin Kolesar, Senior Vice President and Global General Counsel,
Operations of the Company shall have furnished to you her written opinion, dated
the Time of Delivery, satisfactory to you and substantially in the form set
forth in Exhibit B hereto;     (c)   On the date of the Offering Circular prior
to the execution of this Agreement and also at the Time of Delivery, Deloitte &
Touche LLP shall have furnished to you a letter or letters, dated the respective
dates of delivery thereof, in form and substance satisfactory to you;     (d)  
(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Pricing
Circular any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Pricing Circular and the Offering Circular, and
(ii) since the respective dates as of which information is given in the Pricing
Circular and the Offering Circular there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
or contemplated in the Pricing Circular and the Offering Circular, the effect of
which, in any such case described in clause (i) or (ii), is in your judgment so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering or the delivery of the Securities on the terms and in the manner
contemplated in this Agreement and in the Offering Circular;     (e)   On or
after the Applicable Time (i) no downgrading shall have occurred in the rating
accorded the Company’s outstanding indebtedness by any “nationally recognized
statistical

13



--------------------------------------------------------------------------------



 



      rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
outstanding indebtedness;     (f)   On or after the Applicable Time there shall
not have occurred any of the following: (i) a suspension or material limitation
in trading in securities generally on the New York Stock Exchange or on NASDAQ;
(ii) a suspension or material limitation in trading in the Company’s securities
on NASDAQ; (iii) a general moratorium on commercial banking activities declared
by either Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war or
(v) the occurrence of any other calamity or crisis or any change in financial,
political or economic conditions in the United States or elsewhere, if the
effect of any such event specified in clause (iv) or (v) in your judgment makes
it impracticable or inadvisable to proceed with the offering or the delivery of
the Securities on the terms and in the manner contemplated in the Offering
Circular; and     (g)   The Company and the Guarantors shall have furnished or
caused to be furnished to you at the Time of Delivery certificates of officers
of the Company and the Guarantors satisfactory to you as to the accuracy of the
representations and warranties of the Company and the Guarantors herein at and
as of such Time of Delivery, as to the performance by the Company and the
Guarantors of all of their obligations hereunder to be performed at or prior to
such Time of Delivery, as to the matters set forth in subsection (d) of this
Section and as to such other matters as you may reasonably request.

  9. (a) The Company and the Guarantors will, jointly and severally, indemnify
you and hold you harmless against any losses, claims, damages or liabilities,
joint or several, to which you may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Circular, the Pricing Circular, the Offering Circular, or any amendment or
supplement thereto, any Company Supplemental Disclosure Document, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, and will
reimburse you for any legal or other expenses reasonably incurred by you in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any Preliminary Offering Circular, the
Pricing Circular, the Offering Circular or any such amendment or supplement, or
any Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by you expressly for use
therein.     (b)   You will indemnify and hold harmless the Company and the
Guarantors against any losses, claims, damages or liabilities to which such
parties may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue

14



--------------------------------------------------------------------------------



 



      statement of a material fact contained in any Preliminary Offering
Circular, the Pricing Circular, the Offering Circular, or any amendment or
supplement thereto, or any Company Supplemental Disclosure Document, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Offering Circular, the Pricing Circular, the Offering Circular or
any such amendment or supplement, or any Company Supplemental Disclosure
Document in reliance upon and in conformity with written information furnished
to the Company or any Guarantor by you expressly for use therein; and you will
reimburse the Company and the Guarantors for any legal or other expenses
reasonably incurred by the Company or the Guarantors in connection with
investigating or defending any such action or claim as such expenses are
incurred.     (c)   Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.     (d)   If the indemnification provided
for in this Section 9 is unavailable to or insufficient to hold harmless an
indemnified party under subsection (a) or (b) above in respect of any losses,
claims, damages or liabilities (or actions in respect thereof) referred to
therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative benefits received by the Company and the Guarantors on
the one hand you on the other from the offering of the Securities. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by

15



--------------------------------------------------------------------------------



 



      such indemnified party in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company and the
Guarantors on the one hand and you on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors on the one hand and you on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company and the Guarantors bear to the total
underwriting discounts and commissions received by you, in each case as set
forth in the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Guarantors on the one
hand or you on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company, the Guarantors and you agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), you shall not be required to contribute any amount in excess of
the amount by which the total price at which the Securities underwritten by you
and distributed to investors were offered to investors exceeds the amount of any
damages which you have otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.     (e)   The
obligations of the Company and the Guarantors under this Section 9 shall be in
addition to any liability which the Company and the Guarantors may otherwise
have and shall extend, upon the same terms and conditions, to any of your
affiliates and each person, if any, who controls you within the meaning of the
Securities Act; and your obligations under this Section 9 shall be in addition
to any liability which you may otherwise have and shall extend, upon the same
terms and conditions, to each officer and director of the Company or any
Guarantor and to each person, if any, who controls the Company or any Guarantor
within the meaning of the Securities Act.

10.   The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Guarantors and you, set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of you or any controlling person of you, or the Company or any Guarantor, or any
officer or director or controlling person of the Company or any Guarantor, and
shall survive delivery of and payment for the Securities.

11.   If this Agreement shall be terminated for any reason and the Securities
are not delivered by or on behalf of the Company and the Guarantors as provided
herein, the Company and the Guarantors will reimburse you for all expenses
approved in writing by you, including fees and disbursements of counsel,
reasonably incurred by you in making preparations for the purchase, sale and
delivery

16



--------------------------------------------------------------------------------



 



    of the Securities, but the Company and the Guarantors shall then be under no
further liability to you except as provided in Sections 7 and 9 hereof.

12.   All statements, requests, notices and agreements hereunder shall be in
writing, and if to you shall be delivered or sent by mail, telex or facsimile
transmission to Goldman, Sachs & Co. at 200 West Street, New York, New York
10282-2198, Attention: Registration Department; and if to the Company shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Company set forth in the Offering Circular, Attention: Secretary. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), you are required to obtain, verify
and record information that identifies your clients, including the Company,
which information may include the name and address of your clients, as well as
other information that will allow you to properly identify your clients.

13.   This Agreement shall be binding upon, and inure solely to the benefit of,
you, the Company, the Guarantors and, to the extent provided in Sections 9 and
10 hereof, the officers and directors of the Company and the Guarantors and each
person who controls the Company, any Guarantor or you, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Securities from you shall be deemed a successor or
assign by reason merely of such purchase.

14.   Time shall be of the essence of this Agreement.

15.   The Company and each Guarantor acknowledge and agree that (i) the purchase
and sale of the Securities pursuant to this Agreement is an arm’s-length
commercial transaction between the Company and the Guarantors, on the one hand,
and you, on the other, (ii) in connection therewith and with the process leading
to such transaction you are acting solely as a principal and not the agent or
fiduciary of the Company or any Guarantor, (iii) you have not assumed an
advisory or fiduciary responsibility in favor of the Company or any Guarantor
with respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether you have advised or are currently advising the Company
or any Guarantor on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement and
(iv) the Company and the Guarantors have consulted their own legal and financial
advisors to the extent they have deemed appropriate. The Company and the
Guarantors agree that they will not claim that you, or any of them, have
rendered advisory services of any nature or respect, or owe a fiduciary or
similar duty to the Company or any Guarantor, in connection with such
transaction or the process leading thereto.

16.   This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and you, or any of them,
with respect to the subject matter hereof.

17.   THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF

17



--------------------------------------------------------------------------------



 



    NEW YORK. The Company and the Guarantors agree that any suit or proceeding
arising in respect of this agreement or our engagement will be tried exclusively
in the U.S. District Court for the Southern District of New York or, if that
court does not have subject matter jurisdiction, in any state court located in
The City and County of New York and the Company agrees to submit to the
jurisdiction of, and to venue in, such courts.

18.   The Company, the Guarantors and you hereby irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

19.   This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

20.   Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without your imposing any limitation of any kind. However, any
information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

[Remainder of page intentionally left blank]

18



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof shall constitute a binding agreement among you
and the Company and each Guarantor.

            Very truly yours,

MYLAN INC.
      By:           Name:           Title:        

            BERTEK INTERNATIONAL, INC.
      By:           Name:           Title:        

            DEY, INC.
      By:           Name:           Title:        

            DEY PHARMA, L.P.
      By:           Name:           Title:        

            DEY LIMITED PARTNER, INC.
      By:           Name:           Title:      

19



--------------------------------------------------------------------------------



 



         

            EMD, INC.
      By:           Name:           Title:        

            MLRE LLC
      By:           Name:           Title:        

            MP AIR INC.
      By:           Name:           Title:        

            MYLAN BERTEK PHARMACEUTICALS INC.
      By:           Name:           Title:        

            MYLAN CARIBE, INC.
      By:           Name:           Title:        

            MYLAN DELAWARE INC.
      By:           Name:           Title:      

20



--------------------------------------------------------------------------------



 



         

            MYLAN LLC
      By:           Name:           Title:        

            MYLAN LHC INC.
      By:           Name:           Title:        

            MYLAN PHARMACEUTICALS INC.
      By:           Name:           Title:        

            MYLAN TECHNOLOGIES INC.
      By:           Name:           Title:        

            UDL LABORATORIES, INC.
      By:           Name:           Title:        

          Accepted as of the date hereof:
GOLDMAN, SACHS & CO.
      By:           (Goldman, Sachs & Co.)               

21